Citation Nr: 0032253	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  97-18 281	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for glaucoma.  

2.  Entitlement to service connection for heart disease, 
manifested by chest pain.  

3.  Entitlement to service connection for a disorder 
manifested by pain on the left side of the head.  

4.  Entitlement to service connection for chronic nosebleeds.  

5.  Entitlement to a compensable rating for chronic 
allergies.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from December 1976 to June 
1995.

This matter initially came before the Board of Veteran's 
Appeals (Board) from a June 1996 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

After the case was remanded in March 1999, the procedural 
history of this case was explained in a December 1999 Board 
decision which granted service connection for chronic 
allergies and hypertension and granted a 10 percent rating 
for a lipoma of the back.  Service connection was denied for 
a right ankle disorder, a chronic low back disorder, a 
disorder of the ears, and a dental disorder.  Compensable 
ratings were denied for residuals of surgery for a flexion 
deformity of the right fifth finger, hemorrhoids, 
chondromalacia of the left patella, and chondromalacia of the 
right patella.  

Thereafter, a January 2000 rating decision effectuated the 
grants of service connection for chronic allergies and 
hypertension, assigning a noncompensable rating for each, and 
effectuated the grant of a 10 percent rating for a lipoma of 
the back.  In February 2000 a notice a disagreement (NOD) was 
received as to the assignment of these noncompensable ratings 
and the veteran applied to reopen her claims for service 
connection for a right wrist disorder and for compensable 
ratings for chondromalacia of the knees.  She also claimed 
service connection for malaise, fatigue, high cholesterol, 
arthritis of the shoulder and a left wrist condition, stating 
that she had not been treated for these disorders during 
service but had gone on sick call for left wrist and shoulder 
conditions.  

In that February 2000 statement it was also indicated that 
there was a pending claim for a renal disorder. 

A supplemental statement of the case (SSOC) in May 2000 
addressed the issues of compensable ratings for chronic 
allergies and hypertension and service connection for 
glomerulonephritis (claimed as a kidney condition).  

The March 1999 remand noted that it was unclear whether the 
veteran was claiming service connection for a renal 
disability, e.g., glomerulonephritis, as incurred in service, 
presumptively incurred by virtue of having manifested within 
one year after service, or was secondary to or aggravated by 
a service-connected disorder, e.g., his service-connected 
hypertension.  The veteran has still not clarified the basis 
of this claim.  

Moreover, even though addressed in the SSOC of May 2000, 
there was no rating action denying service connection for 
renal failure, i.e., glomerulonephritis (claimed as a kidney 
condition) until July 2000.  

A July 2000 SSOC addressed the issues of service connection 
for glaucoma, heart disease manifested by chest pain, pain on 
the left side of the head, and chronic nosebleeds.  

Following VA examinations in August 2000, VA Form 9, Appeal 
to the Board, was received in September 2000.  Later that 
month the RO informed the veteran that this VA Form 9 was not 
accepted as an NOD to the Board's December 1999 denial of 
compensable ratings for residuals of surgery for a flexion 
deformity of the right fifth finger and for hemorrhoids and 
that to appeal the Board decision required an appeal within 
120 days of the Board decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter the 
Court).  The veteran was also notified that the VA Form 9 was 
accepted to perfect the appeal as to entitlement to a 
compensable rating for chronic allergies and was accepted as 
an NOD to the denial of service connection for a kidney 
condition (denied by the RO as 'renal failure' in July 2000).  
The VA Form 9 did not address the noncompensable rating for 
hypertension and, thus, the appeal as to that issue has not 
been perfected.  Thereafter, an SSOC was issued in September 
2000 as to the issue of service connection for renal failure 
and in attached notice the veteran was informed that to 
continue the appeal he had to file an attached VA Form 9.  
However, no VA Form was received thereafter.  

Accordingly, the issue of service connection for renal 
failure, claimed as a kidney condition and as 
glomerulonephritis, is not properly developed for appellate 
adjudication.  


FINDINGS OF FACT

1.  Glaucoma was incurred in active service.  

2.  Heart disease manifested by chest pain is not shown.  

3.  A disorder manifested by pain on the left side of the 
head is not shown to have been incurred in active service or 
to be due to or aggravated by a service-connected disorder.  

4.  Chronic nosebleeds are not shown to have been incurred in 
active service or to be due to or aggravated by a service-
connected disorder.  

5.  The veteran does not have incapacitating episodes of 
allergies, has not received antibiotic treatment, does not 
have six or more non-incapacitating episodes annually.  


CONCLUSIONS OF LAW

1.  Glaucoma was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000).

2.  Heart disease, manifested by chest pain, was not incurred 
or aggravated during active military service nor did 
cardiovascular disease manifest to a compensable degree within 
one year after service discharge nor is it proximately due to 
or aggravated by a service-connected disorder.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303(b)(d), 3.307, 3.309, 3.310(a) (2000); and 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

3.  A disorder manifested by pain on the left side of the head 
was not incurred in or aggravated by active service nor is it 
proximately due to or aggravated by a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303(b)(d), 3.310(a) (2000); and Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc). 

4.  Chronic nosebleeds were not incurred in or aggravated by 
active service nor are they proximately due to or aggravated 
by a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303(b)(d), 3.310(a) 
(2000); and Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc). 

5.  A compensable rating for chronic allergies is not 
warranted on either a schedular or extraschedular basis.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, Diagnostic Codes 6513-
6599 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The examination for service entrance in September 1976 
revealed the veteran's uncorrected distant visual acuity was 
20/25 in the right eye and 20/ 30 in the left which was due 
to a refractive error.  Testing of his visual acuity in 
December 1976 revealed vision of 20/20 in each eye. 

The veteran was hospitalized in February 1978 and during and 
shortly after surgery on a finger he had premature 
ventricular contractions (PVCs) with bigeminy, and after the 
surgery he also had quadgeminy.  It was felt that he had 
probably had PVCs all of his life without being aware of them 
and that this was the first time he had had an 
electrocardiogram (EKG), which showed no evidence of ischemia 
of the heart.  During the remainder of the hospitalization he 
had no cardiac symptoms.  The diagnoses included multiple 
PVCs.  A follow-up in March 1978 revealed occasional PVCs 
which were felt to be benign.  

In April 1979 the veteran sustained a superficial laceration 
next to the left eye but there was no clinical evidence of 
ocular involvement.  When he was again hospitalized in 
September and October 1979 for a finger deformity it was 
noted that there had been no further recurrence of 
palpitations or shortness of breath.

In February 1982 the veteran was hit on the head with a 
bottle but did not lose consciousness.  He complained of pain 
at the laceration site and in the left shoulder and an 
examination revealed a laceration, which was sutured, and a 
tender left trapezius muscle.  In October 1982 he strained 
tendons and ligament of the pectoralis muscles around the 
sternum, causing his to complain of pain in the mid-sternum.  
In November 1982 he again complained of pain due to that 
strain. 

On complete physical examination in November 1983 the 
veteran's uncorrected distant visual acuity was 20/20 in each 
eye.  In an adjunct medical history questionnaire he 
complained of having had a head injury.  It was noted that he 
had not had complications from the 1982 head injury. 

An eye consultation in February 1984 yielded diagnoses of 
hyperopia and oblique astigmatism.  His uncorrected distant 
visual acuity was 20/15 in the right eye and 20/20 in the 
left and uncorrected near visual acuity was 20/20 in each 
eye.  On visual field testing it was noted that he had a 
questionable blind spot enlargement and early arcuate pattern 
but the findings were inconclusive. 

Dosage schedules from November 1985 to March 1988 reflect 
that the veteran was given almost weekly injections of 
medication to achieve desensitization.  A May 1988 notation 
indicates that the veteran's immunotherapy was to be 
discontinued.  In August 1988 he requested medication for an 
allergy and the assessment was that a medication refill for 
seasonal allergies was in order.  In 1990 he again sought 
medication on several occasions for allergic symptoms. 

In April 1991 he developed dizziness and lightheadedness 
after exercising, as well as headaches and numbness in his 
left arm.  The assessment, after an examination, was a 
vasovagal episode.  On periodic examination in January 1992 
the veteran's uncorrected distant visual acuity was 20/15 in 
the right eye and 20/20 in the left.  

In October 1993 the veteran complained of pain in the left 
shoulder which radiated to his left jaw and the area of the 
left ear. He had a history of elevated cholesterol levels.  
An examination disclosed no abnormality and an EKG revealed 
unifocal occasional PVCs. The impression was chest pain of 
unknown etiology. In December 1993 he complained of pain in 
the area of the left shoulder.  After an examination the 
assessments included myofascial pain of the left 
infraclavicular area and post-traumatic arthritis.  An EKG in 
December 1993 was abnormal and revealed marked sinus 
bradycardia.  

Five days later he complained of pain in the "blood vessels" 
and complained of headaches.  The assessment was borderline 
blood pressure. 

On eye examination in February 1994 it was noted that the 
veteran had occasional headaches around his ears, about twice 
a month.  The assessments were asymmetry of the optic discs, 
low intra ocular pressure without a history of glaucoma, and 
mixed astigmatism of the left eye.  On examination February 
22, 1994 he had some abnormality of the optic disc of the 
right eye, as he had had earlier that month, and the 
assessments were asymmetry of the optic nerve heads and it 
was indicated that the abnormality in the right eye might be 
congenital, and low intra ocular pressure without a family 
history of glaucoma.  Intraocular pressures were taken two 
days later.  In August 1994 the presence of glaucoma was 
suspected and on examination an abnormality of the right 
optic disc, possibly congenital, was again detected.  The 
assessment was that the disc and fields of the right eye were 
abnormal. 

On optometry evaluation in February 1995 intraocular 
pressures in the veteran's eyes were 11 and 14.  Testing of 
his field of vision was also conducted and it was indicated 
that the defects detected were greater in the right eye than 
in the left eye. 

On examination for service retirement in March 1995 the 
veteran had a slight accentuated heart sound that was not 
remarkable.  His uncorrected distant visual acuity was 20/20 
in each eye and it was reported that he had slight hyperopia 
in each eye.  He was currently being seen in an ophthalmology 
clinic for right eye deterioration.  An EKG revealed sinus 
bradycardia, nonspecific ST and T wave abnormality, and it 
was interpreted as being abnormal. 

In an adjunct medical history questionnaire the veteran 
complained of having or having had frequent or severe 
headaches, eye trouble, head injury, and heart trouble.  It 
was also noted that he had a history of occasional tension 
cephalalgia.

In April 1995 the veteran participated in a Comprehensive 
Clinical Evaluation Program (CCEP).  On examination he had 
asymmetry of the optic disc of the right eye and a scar in 
the left frontal scalp area.  It was noted, in part, that he 
had a history of seasonal allergic rhinitis, an asymmetrical 
nerve head of the optic disc of the right eye with normal 
intraocular pressure, and a history of headaches probably due 
to tension.  In an adjunct medical history questionnaire the 
veteran reported having or having had frequent or severe 
headaches; eye trouble; ear, nose or throat trouble; a head 
injury; pain or pressure in his chest; and heart trouble. It 
was indicated that within the last five years he had had 
physical therapy and been seen in a eye clinic; had left eye 
trouble which was possibly congenital; had had headaches on 
the left side of his head; had had an irregular heartbeat; 
and had had nosebleeds in the morning.  

In conjunction with the medical history questionnaire it was 
also reported that he had left sided headaches twice a week 
which were not known to have any known associating trigger 
and were not accompanied by nausea and lasted 15 to 20 
minutes without treatment.  The headaches had started 2 years 
earlier and he felt they might possibly be related to a motor 
vehicular accident (MVA) when he struck the side of his head.  
His asymmetry of the optic nerve head had been an incidental 
finding on a screening eye examination and might be 
congenital in nature.  He had episodic left ear pain which 
had begun 2 years earlier and was sometimes associated with 
his left-sided headaches.  He had had a head injury in an MVA 
in 1993 but had not sought any medical attention at that 
time.  Also, in 1981 had had been struck with a bottle on the 
frontal portion of the left side of his head.  He had had 
intermittent left sided aching chest pain which occurred at 
rest, lasting 5 to 10 minutes, without radiation of the pain, 
nausea or shortness of breath.  He had once been told, after 
some surgery, that he had an irregular heart beat but was now 
asymptomatic.  He had pain deep in his eye, sometimes the 
right eye and sometime the left, which lasted 2 to 3 minutes 
but without accompanying visual changes.  He had seasonal 
allergies for which he had previous been on immunotherapy. 

On file are post service clinical records of treatment and 
evaluation at a military medical facility.  In April 1996 
glaucoma was suspected secondary to the appearance of the 
optic disc of the veteran's right eye.  Photographs indicated 
areas of atrophy.  Later that month the veteran reported that 
with his right eyelid closed he still saw a white spot in the 
center of his vision.  On examination of his right eye there 
was sensory macular detachment with subtle elevation and a 
retinal pigment epithelium defect.  The assessment was 
central serous chorioretinopathy and that visual recovery was 
likely.  

The veteran testified at an RO hearing in August 1997 that 
during service he had been diagnosed as having problems from 
allergies or his sinuses at Ft. Belvoir, Virginia, and had 
been given injections but was no longer receiving injections; 
rather, he was now taking prescription medication given at a 
military medical facility (page 7).  Glaucoma was diagnosed 
during service but he was discharged from service before he 
could be evaluated by a specialist (page 16).  Glaucoma was 
also diagnosed and he was then sent to a specialist who had 
referred him for further study.  All the diagnoses rendered 
had been glaucoma.  He has been given medication, applied as 
drops into his eyes, and glaucoma was the only ocular 
pathology ever diagnosed (page 17).  Testing of his field of 
vision had revealed some loss of peripheral vision (page 18).  
With respect chest pain and a heart condition, the first time 
he had chest pain he had been stationed in Saudi Arabia and 
was seen at a hospital and he had been given an EKG but did 
not recall whether it was abnormal (page 18).  The second 
time he was seen for chest pain he had had pain radiating 
down his left shoulder and he had been told he had a slow 
heart rate (page 19) and PVCs but he had not been given any 
medication (pages 19 and 20).  He still got PVCs quite often 
and still had the same type of chest pain but was not being 
treated by a physician (page 20).  

The veteran testified that as to the claim for pain in the 
left side of his head which wa associated with left ear pain 
but he had never been diagnosed as having headaches (page 
23).  He had never been told that he had anything wrong with 
his jaw in the area of the left ear (page 23), i.e., in the 
area of the temporomandibular joint (TMJ) (page 24).  He 
related his nosebleeds to stress (page 24) but also had the 
nosebleeds during service when he was being evaluated for 
hypertension (page 24).  However, he had not had accompanying 
dizziness and had not sought treatment for the nose bleeds 
(page 25) so there was no inservice diagnosis of nosebleeds 
(page 26).  He still had nosebleeds but not as severe as 
during service and had never had accompanying chest pain nor 
nasal polyps nor any nasal surgery (page 26).  He had also 
been treated since service for his allergies and glaucoma 
(page 29).  

On VA examination of the veteran's eyes in September 1997 it 
was reported that the veteran had had a diagnosis of glaucoma 
in 1995.  He had been on Betimol twice daily since that time.  
He had had one episode of central serous retinopathy during 
service which had not required treatment but, rather, had 
resolved.  On examination there was an abnormality which 
corresponded to optic nerve pallor in the optic disc of the 
right eye.  On fundoscopic examination the left eye was 
normal but in the right eye there was an abnormality 
corresponded to the same kind of visual field defect.  
Intraocular pressure was 16 in each eye.  The diagnoses were 
minimal refractive error and that glaucoma was suspected.  

On VA general medical examination in September 1997 the 
veteran reported that he had seasonal allergies which 
interfered with outdoor activities, particularly in 
construction, and he was not taking allergy injections (as he 
had before).  He also complained of occasional headaches and 
epistaxis.  He took eye drop medication for glaucoma.  He had 
a history of chest pain or pressure without significant 
sequelae as well as occasional left ear pain which might be 
exacerbated by his sinusitis.  His pain in the left side of 
his head waxed and waned, and was located around the temple 
area and might or might not be related to sinusitis but was 
usually associated with his ear pain.  The left-sided head 
pain was not frankly related to his temporomandibular joint.  
He had occasional epistaxis, on occasion associated with his 
sinusitis but it was unclear whether the epistaxis was 
related to his hypertension.  

After an examination the diagnoses included (1) allergic 
rhinitis and sinusitis, discontinuation of inservice allergy 
injections but with exacerbations in spring and fall when he 
took Dimetapp regularly and which sometimes interfered with 
activity and might be related to period exacerbations of his 
ear; (2) glaucoma - currently on eye drops regularly; (3) 
chest pain - nonspecific or non-cardiac, currently is not 
functionally limiting; (4) history of earache periodically, 
particularly in left ear, no frank decreased hearing but may 
well be associated with an injury to his head in an accident; 
(5) left head pain usually associated to the left temporal 
area and associated with the left ear; (6) epistaxis, multi-
factorial, many times will be related to his allergic 
rhinitis/sinusitis with mucous secretion but may also be 
related to hypertension (he was counseled to check his blood 
pressure when he had a nose bleed).  

In September 1998 LaGaunda Jones, CRNP, reported that veteran 
had been followed at Noble Army Health Clinic since January 
1996.  His history of present illnesses included glaucoma.  
He has multiple risk factors for atherosclerotic coronary 
artery disease and organ damage secondary to hypertension.  

Treatment records of June to September 1998 of Wilson Parry, 
M.D. indicate that the veteran had had glaucoma for 1 and 1/2 
years. 

On VA cardiovascular examination in May 2000 the veteran's 
heart was negative and there was no edema.  The diagnoses 
included controlled hypertension and elevated cholesterol.  
It was opined that there was no correlation between the 
veteran's nose bleeds or headaches and his hypertension.  An 
EKG revealed marked sinus bradycardia and was interpreted as 
being abnormal.  

On VA general medical examination in August 2000 it was noted 
that the veteran had seasonal allergies.  He sometimes had 
chest pain for 15 to 30 minutes which would manifest for no 
reason and without associated symptoms.  On examination his 
nose, sinuses, mouth, and throat were negative.  His heart 
was not enlarged and he had a regular rhythm of his heart and 
no murmurs.  The diagnoses included a history of glaucoma and 
a history of seasonal allergies.  

On VA examination of the veteran's eyes in June 2000 it was 
noted that the veteran did not wear glasses but had been 
diagnosed in 1995 as having glaucoma.  He now took Timolol 
Maleate and Xalantin.  His uncorrected near visual acuity was 
20/25 in each eye, correctable to 20/20, and distant visual 
acuity was 20/20 in the right eye and 20/25 in the left, 
correctable to 20/20 in the left eye.  Examination of his 
visual fields revealed a defect in the right inferior 
temporal periphery which corresponded to a knot in his optic 
nerve which had been present for many years.  Intraocular 
tension was 15 in each eye.  On fundoscopic examination there 
was a notch in the right optic disk with some loss of nerve 
fibers beyond the edge of that disk.  There was no notching 
of the left optic disk.  There was slight attenuation of the 
retinal arteries.  The diagnoses were a congenital right 
optic nerve notch, controlled open angle glaucoma, minimal 
refractive error, and presbyopia.  It was the opinion of the 
examiner that there was no relationship between the veteran's 
service-connected hypertension and his glaucoma and his notch 
in the right optic disk.  It was noted that he had developed 
glaucoma "at an earlier age than normal but this is 
unrelated to hypertension or the congenital notch."  

Service Connection

Service connection is warranted for disability due to disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  Positive medical evidence of nexus 
between current disability and service may be rebutted by 
medical evidence demonstrating the significance of a lack of 
continuity of symptomatology.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998).  Service connection is warranted 
under 38 C.F.R. § 3.303(b) if there is a "chronic" disease, 
such as cardiovascular disease, including glaucoma, which 
either manifests and is identified as such in service or 
under 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 and 38 C.F.R. 
§§ 3.307, 3.309 develops to a degree of 10 percent or more 
within one year from discharge from a period of service of 90 
days or more, (even if there is no inservice evidence 
thereof) and the same condition currently exists.  Service 
connection is also warranted if a disease manifests itself 
during service (or in a presumptive period) but is not 
identified until later and there is a showing of post service 
continuity of symptoms and medical evidence relates the 
symptoms to the current condition.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998) (citing Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997)).  Additionally, secondary service 
connection is warranted when a disability is proximately due 
to or the result of a service-connected disease or injury (38 
C.F.R. § 3.310(a)) or, to the extent of any increase, there 
is aggravation, i.e., additional disability, of a nonservice- 
connected disability due to a service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Congenital or developmental defects, e.g., refractive error 
of the eyes, as such are not diseases or injuries within the 
meaning of applicable legislation and, thus, are not 
disabilities for which service connection may be granted.  38 
C.F.R. §§ 3.303(c), 4.9 (2000).  

Glaucoma

The recent opinion of a VA examiner is that the veteran's has 
a congenital notch of the optic disk of the right eye.  It is 
also established that the veteran has refractive errors of 
the eyes.  As indicated above, service connection is not 
warranted for congenital defects.  It was also the opinion of 
the recent VA examiner that there was no relationship between 
the veteran's glaucoma and his service-connected 
hypertension.  Nevertheless, that same examiner indicated 
that the veteran had had the onset of glaucoma at an earlier 
age than normal, although the examiner did not specify the 
age of the veteran at the time of actual onset of his 
glaucoma.  

On examination in 1994 during service glaucoma was suspected, 
as it was on examination in April 1996, within the first 
postservice year.  Effective October 6, 1988, the VA 
Adjudication Procedure Manual, M21-1, was amended by the 
addition of paragraph 50.09(i) to provide that glaucoma is 
recognized as an organic disease affecting the nervous 
system, and, thus, warrants the application of the one-year 
presumptive period in determinations of service connection 
under 38 C.F.R. § 3.309(a).  Within one year of service, in 
April 1996, he had areas of atrophy in his eyes.  This is a 
symptom not accountable by a mere refractive error.  VA 
examination in September 1997, a little more than two years 
after service, noted that the veteran was taking medication 
for glaucoma.  

In this case, favorably resolving any doubt, service 
connection is warranted for glaucoma on the basis of 
incurrence during active military service.  

Heart disease, manifested by chest pain

Not every manifestation of joint pain, abnormal heart action 
or sound in service will permit service connection for heart 
disease first shown as a clear-cut clinical entity at some 
later date.  38 C.F.R. § 3.303(b) (2000).  Here, the PVC, 
bigeminy, and quadgeminy during service are not shown to have 
been the precurors of heart disease inasmuch as it is not 
shown that the veteran now has any form of heart disease nor 
has the veteran ever stated or testified that he has been 
diagnosed as having any heart disease.  

The veteran has related having had episodes of chest pain and 
private clinical records have noted that he is at risk for 
the development of cardiovascular disease.  However, the May 
2000 VA cardiovascular examination yielded no diagnosis of a 
cardiovascular disease and the record as a whole also does 
not reflect that the veteran has ever been diagnosed as 
having any form of cardiovascular disease.  

As to the veteran's chest pain, while it is well established 
that pain often warrants separate and even additional 
consideration during the course of rating a disability, see, 
e.g., 38 C.F.R. §§ 4.40, 4.45, and 4.56, (2000) it has been 
held that "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  

As to this, the September 1997 VA examination yielded a 
diagnosis of nonspecific or noncardiac chest pain which was 
specifically noted to be not functionally limiting.  

In sum, there is no competent evidence that the veteran has 
any form of cardiovascular disease.  His unsubstantiated lay 
opinion that the cause of his chest pain may be some form of 
cardiovascular disease does not constitute competent evidence 
of the existence of cardiovascular disease much less, even if 
it existed, that it would be in any way related to his 
military service or his service-connected hypertension.  
Accordingly, service connection for heart disease, manifested 
by chest pain, is not warranted.  

A disorder manifested by pain on the left side of the head

As with the chest pain, no etiology, pathology or cause has 
been identified for the veteran's complaints of pain on the 
left side of his head.  The evidence does not establish that 
it is in any way related to his service-connected 
hypertension and such a possible etiology was essentially 
ruled out on VA examination in May 2000.  Also, VA 
examination in September 1997 found that it was not related 
to any temporomandibular joint pathology.  It was indicated 
that it might be related to his left ear but service 
connection for a disorder of the ears was denied by the Board 
in December 1999.  

Thus, the veteran's complaints of "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  

To the extent that any pain on the left side of the veteran's 
head are headaches as a manifestation of the service-
connected chronic allergies, a separate rating is not 
warranted since this would result in a duplication of 
disability compensation, called pyramiding, which is 
prohibited under 38 C.F.R. § 4.14 (2000).  

Accordingly, service connection for a disorder manifested by 
pain on the left side of the head is not warranted.  

Chronic nosebleeds

VA general medical examination in September 1997 suggested 
that the veteran's chronic nosebleeds might be related either 
to allergic rhinitis/sinusitis or to hypertension.  However, 
any relationship between chronic nosebleeds and the service-
connected hypertension was ruled out on VA examination in May 
2000.  To the extent that any nosebleeds are a manifestation 
of the service-connected chronic allergies, a separate rating 
is not warranted since this would result in a duplication of 
disability compensation, called pyramiding, which is 
prohibited under 38 C.F.R. § 4.14 (2000).  

Accordingly, service connection for chronic nosebleeds is not 
warranted.  

A compensable rating for chronic allergies

The veteran's service-connected chronic allergies have been 
rated analogously by use of a 'built-up' code as sinusitis 
because there is no specific Diagnostic Code for rating 
chronic allergies.  Under 38 C.F.R. § 4.20 it is permissible 
to rate an unlisted disorder as if it were a closely related 
disease or injury, when the functions affected, the 
anatomical localization, and symptomatology are closely 
analogous.  See Lendenmann v. Principi, 3 Vet. App. 345, 351 
(1992) (permitting analogous ratings on the basis of etiology 
rather than symptoms).  Analogous ratings may be accomplished 
under 38 C.F.R. § 4.27 by 'built- up' with the first 2 digits 
being from the part of the schedule most closely identifying 
the bodily part or system and, followed by a hyphen, the last 
2 digits being '99' to signify rating as an unlisted 
condition.  Generally see Archer v. Principi, 3 Vet. App. 433 
(1992). 

The Board finds that the functions affected, anatomical 
localization, and symptomatology are closely analogous to the 
chosen Diagnostic Code, and this choice by the RO is 
appropriate. 

Disability evaluations are based on the average impairment 
of earning capacity and are primarily determined by 
comparing objective and clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Because of atypical circumstances, not all 
cases will show all the findings for a specific level of 
disability, especially in the more fully described grades.  
38 C.F.R. § 4.21.  A higher schedular rating will be 
assigned if the disability more closely approximates those 
criteria; otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  The entire recorded history, including 
medical and industrial history, is considered so that a 
report of a rating examination, and the evidence as a whole, 
yields a rating which accurately reflects all disability 
elements, including the effects on ordinary activity.  
38 C.F.R. §§ 4.2, 4.10.  

An extraschedular evaluation may be assigned if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical and inadequate the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The noncompensable rating for chronic allergies was made 
effective July 1, 1995, the day after service discharge 
because the original claim was received within one year after 
service discharge.  Effective October 7, 1996, during this 
appeal, the criteria for rating sinusitis were amended by new 
regulations.  When the governing law or regulations change 
during the course of an appeal, the most favorable version 
will be applied.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

The criteria for the evaluation of maxillary sinusitis in 
effect prior to October 7, 1996, provided that a 
noncompensable evaluation was to be assigned when there were 
X-ray manifestations only, with symptoms being mild or 
occasional.  A 10 percent evaluation was to be assigned when 
there was moderate impairment, with discharge or crusting or 
scabbing, and infrequent headaches.  38 C.F.R. § 4.97, 
Diagnostic Code 6513 (1996).  

Under the rating criteria which became effective October 7, 
1996, sinusitis, whether pansinusitis, ethmoid sinusitis, 
frontal sinusitis, maxillary sinusitis, or sphenoid 
sinusitis, is rated under a general rating formula.  See 38 
C.F.R. § 4.97, DCs 6510 through 6514 (1999).  When maxillary 
sinusitis is detected by X-ray only, a noncompensable rating 
will be assigned.  When there are one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting, a 10 percent rating will be assigned.  

The note to the general rating formula for sinusitis provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  

The criteria in effect prior to October 7, 1996, were 
applicable during this appeal but were not cited or 
considered by the RO.  However, the Board finds that neither 
criteria (i.e., prior to and after October 7, 1996) are more 
favorable and a compensable evaluation is not warranted under 
either.  Thus, no prejudice results to the veteran and the 
failure of the RO to cite the pre-October 7, 1996, criteria 
is no more than harmless error.  

With respect to the rating criteria in effect prior to 
October 7, 1996 the veteran has had pain on the left side of 
his head which is consistent with headaches from his service-
connected chronic allergies.  However, this is not the only 
manifestation required for a 10 percent rating under those 
criteria.  There is no persuasive evidence that he has had 
any discharge, crusting or scabbing which is purulent or 
nonpurulent due to chronic allergies.  

With respect to the rating criteria in effect as of October 
7, 1996, the veteran no longer received desensitization 
therapy and there is no persuasive evidence of incapacitating 
episodes requiring prolonged antibiotic therapy nor, indeed, 
of any incapacitating episodes (as defined by requiring bed 
rest and treatment by a physician) even if he does have pain 
on the left side of his head or headaches.  

Accordingly, a compensable evaluation for chronic allergies 
is not warranted under either the old or new schedular rating 
criteria.  Further, the veteran has not been hospitalized on 
frequent occasions for chronic allergies nor is it shown to 
cause marked occupational impairment, and in addition higher 
schedular ratings could possibly be assigned.  For these 
reasons, an extraschedular evaluation would be inappropriate.  
38 C.F.R. § 3.321 (2000).  


ORDER

Service connection for glaucoma is granted.  

Service connection for heart disease, manifested by chest 
pain, for a disorder manifested by pain on the left side of 
the head, and for chronic nosebleeds is denied.  

A compensable rating for chronic allergies is denied.  



		
	JOHN FUSSELL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

